Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II in the reply filed on 01/12/2021 is acknowledged. Upon further consideration, the restriction requirement has been withdrawn, and claims 1 – 13 are examined on the merits in the present office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5 of U.S. Patent No. US 10,370,454 in view of Phillips et al., (WO 89/11297), hereinafter Phillips. 
The issued patent teaches an isolated or recombinant antibody molecule that specifically binds to the exosite 1 region of thrombin, wherein the antibody molecule inhibits thrombosis or embolism but does not promote bleeding, and wherein the antibody molecule comprises a variable heavy domain comprising heavy chain complementarity determining region 3 (HCDR3) having the amino acid sequence of SEQ ID NO:5, a HCDR2 having the amino acid sequence of SEQ ID NO: 4, and a HCDR1 having the amino acid sequence of SEQ ID NO: 3; a variable light domain comprising a light chain complementarity determining region 1 (LCDR1) having the amino acid sequence of SEQ ID NO: 15, a LCDR2 having the amino acid sequence of SEQ ID NO: 8, and a 
The issued patent does not teach that the isolated or recombinant antibody that binds to the exosite 1 epitope of thrombin is lyophilized. 
However, Phillips teaches that lyophilization is a freeze-drying process that can be used to preserve the biological activity of monoclonal antibodies, which tend to precipitate from solution when subjected to physical or chemical stress, or over time, making it difficult to develop liquid formulations of antibodies intended for intravenous injection (see entire document, in particular, Abstract, Background of the Invention, and Detailed Description of the Invention). 
It would have been obvious to one of ordinary skill in the art to modify the isolated or recombinant antibody that binds to the exosite 1 epitope of thrombin disclosed by the issued patent such that it is freeze-dried, or lyophilized. One of ordinary skill in the art would have been motivated to make such a modification since a major challenge that exists in the field of protein drugs is in the formulation of protein solution products that maintain both protein solubility and biological activity, and lyophilization results in a dried, stable product which is readily reconstituted to provide an injectable, particle-free antibody solution which can be administered without prior filtration (Phillips, see entire document, in particular, Abstract, Background of the . 

Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 31 of U.S. Patent No. 9, 518, 128 in view of Phillips et al. (WO 89/11297), hereinafter Phillips. 
The issued patent teaches an isolated or recombinant antibody molecule that specifically binds to the exosite 1 region of thrombin comprising an LCDR1 having the amino acid sequence of SEQ ID NO: 15, an LCDR2 having the amino acid sequence of SEQ ID NO: 8, and an LCDR3 having the amino acid sequence of SEQ ID NO: 9, and comprising an HCDR1 having the amino acid sequence of SEQ ID NO: 3, an HCDR2 having the amino acid sequence of SEQ ID NO: 4, and an HCDR3 having the amino acid sequence of SEQ ID NO: 5. The antibody is also defined as having variable light (VL) chain region having the amino acid sequence of SEQ ID NO: 14 and a variable heavy (VH) chain region having the amino acid sequence of SEQ ID NO: 2. (Claims 2, 3, 10, 16, and 22). The antibody further comprises an IgG constant region, wherein the IgG constant region is an IgG1 or IgG4 constant region (Claims 7, 8, 12, 13, 18, 19, 23, and 24). The amino acid sequences of the variable light chain and its respective CDRs correspond to SEQ ID NOs 14, 15, 8, and 9, respectively recited in the instant claims. Similarly, the amino acid sequences of the variable heavy chain and it respective CDRs correspond to SEQ ID NOs 2, 3, 4, and 5, respectively as recited in the instant claims.
The issued patent does not teach that the isolated or recombinant antibody that binds to the exosite 1 epitope of thrombin is lyophilized. 

It would have been obvious to one of ordinary skill in the art to modify the isolated or recombinant antibody that binds to the exosite 1 epitope of thrombin disclosed by the issued patent such that it is freeze-dried, or lyophilized. One of ordinary skill in the art would have been motivated to make such a modification since a major challenge that exists in the field of protein drugs is in the formulation of protein solution products that maintain both protein solubility and biological activity, and lyophilization results in a dried, stable product which is readily reconstituted to provide an injectable, particle-free antibody solution which can be administered without prior filtration (Phillips, see entire document, in particular, Abstract, Background of the Invention, and Detailed Description of the Invention).   Thus, one of ordinary skill in the art would expect that a lyophilized antibody that binds to the exosite-1 epitope of thrombin is not only more stable and retains biological activity but can also be used to more effectively treat thrombosis. 

Claims 7 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. US 9,605,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the issued claims. 
The issued patent teaches a  method for treating or inhibiting a thrombin-mediated thrombosis or embolism, comprising administering to a patient in need thereof an antibody 
Thus, the methods of the instant applicant and issued patent are obvious variants over one another. 

Claims 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 31 of U.S. Patent No. 9,605,082, as applied to claims 7 – 12 above, in view of Nowak (Nowak, G. Seminars in thrombosis and hemostasis vol. 27,5 (2001): 537-41. doi:10.1055/s-2001-17964). 


The issued patent does not specifically teach measuring thrombin generation in a blood sample by contacting with a chromogenic thrombin substrate in the presence of the aforementioned antibody and measuring the chromogenic signal from the substrate. 
However, Nowak teaches determining an anti-thrombin inhibitor, hirudin, in plasma via methods that use chromogenic substrates in order to define the therapeutic range and to avoid underdosage or overdosage of the inhibitor (see entire document, in particular Abstract). Specifically, a certain hirudin amount is “consumed” that is proportional to the added thrombin quantity. The residual thrombin amount in the sample is determined by chromogenic substrate cleavage using the chromogenic substrate that was added as a starting reagent to the plasma (see Methods Using Chromogenic Substrates). 
It would have been obvious to one of ordinary skill in the art to modify the method of measuring thrombin generation using a chromogenic substrate disclosed by Hafner such that the test agent/inhibitor is the anti-exosite 1 thrombin antibody disclosed by the issued patent. One of ordinary skill in the art would have been motivated to make such a modification because clinical monitoring of thrombin inhibitors in cases of increased coagulability is desirable in order to avoid a threat to the patient because of microthromboses and macrothromboses. By selecting the right dose interval and applying continuous monitoring, a constant blood level of the thrombin inhibitor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LIA E TAYLOR/            Examiner, Art Unit 1644          


/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644